         Case 1:05-cr-00673-LAP Document 262 Filed 06/26/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                                 05 Cr. 0673 (LAP)
    -versus-
                                                        ORDER
RAFIQ SABIR,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court has received Defendant Sabir’s motion for

compassionate release (dkt. no. 261).          The Govermnent shall

submit a response by letter no later than July 17.              Mr. Sabir

may file a reply by no later than July 31.


SO ORDERED.

Dated:     June 26, 2020
           New York, New York


                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.
